Citation Nr: 1113566	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD), depression, bipolar disorder, and panic disorder with agoraphobia.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claims for, in pertinent part, post traumatic stress disorder (PTSD) and bilateral hearing loss.

The Veteran testified before a VA Decision Review Officer (DRO) at the RO in May 2009.  A copy of the hearing transcript (transcript) is of record and has been reviewed.

As part of an August 2008 letter, the Veteran appears to have raised the issue of entitlement to service connection for a heart disorder due to stress.  Also, as part of a November 2009 VA Form 21-4138, he raised the issue of entitlement to service connection for Parkinson's disease secondary to Agent Orange exposure.  Neither of these claims have been adjudicated by the RO.  As such, both issues being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran claimed entitlement to service connection for PTSD in September 2006.  See VA Form 21-526.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Section 1154(b) requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's claim has yet to be decided by the Board and in light of his claimed stressors involving feelings of fear due to the being under attack from enemy fire and witnessing numerous people become wounded or killed during his service, the new criteria regarding the verification of PTSD stressors are applicable in this case.

As part of a VA Form 21-4138, dated in February 2007, the Veteran claimed to have been guarding a plane during the Tet Offensive in Vietnam, while with the 377th Security Police.  

On what appears to be a private medical psychiatric report received by VA in September 2008, the Veteran reported being stationed at Kadena Air Force Base in Okinawa, Japan, for a period of 16 months from November 26, 1966, to April 1, 1968, assigned to the 821st Combat Security Police Squadron.  He added that as part of this assignment he guarded two underground nuclear missile sites as well as storage for napalm, other nuclear weapons, and Agent Orange.  The Veteran also noted that during this time he was shot at and discharged his own weapon.  He also mentioned that in June 1967 he was recruited as a check point entry guard for the "SR-71A" ("Blackbird").  The Veteran added that, in October 1967, he served as security for a radar jamming plane, flying in combat space every day, and, in so doing, coming under enemy fire.  He also specifically commented that on January 28, 1968, while on a routine mission, the plane he was on was hit by enemy fire causing a forced landing at Tan Son Nhut Air Base in Vietnam.  He added that the Tet Offensive began two days later, and that, while he was there, sand bags were brought in to create a makeshift bunker.  Also while at Tan Son Nhut Air Base, the Veteran claimed that on January 31, 1968, the Air Base came under enemy attack where one airman was killed, and he killed many enemy soldiers.  He added that the total assault lasted between eight and ten hours.  He added that he returned to Kedena Air Force Base in February 1968.  The report included a diagnosis of PTSD.

As part of a December 2008 VA Form 21-4138, the Veteran sought VA's assistance in acquiring "sealed records" showing his attachment to the "Blackbird project."  The Veteran reported having been attached in a security capacity, providing ground security when planes were on the ground.  He claimed that a plane he was on was hit one day before the Tet Offensive in January 1968, forcing it to land at "Tan Sanut Airfield."  (Tan Son Nhut Air Base, Republic of Vietnam).  He also claimed that he was sent to the DMZ [demilitarized zone] in Korea as a security member when the USS Pueblo was taken by North Korea on January 23, 1968.  According to the website www.usspueblo.org, the ship was attacked in international waters by North Korean naval and air forces on January 23, 1968.  

The Veteran testified at the hearing before the DRO in May 2009 that he was exposed to acoustic trauma during his military service.  See page two of transcript.  Regarding his claimed PTSD disorder, he testified he was stationed at Kadena Air Force Base in Okinawa from November 26, 1966, to April 1, 1968, and served as part of the 821st Combat Security Police Squadron.  He testified that during one night patrol he came under fire by enemy "infiltrators" and managed to kill two of them.  See page 12 of transcript.  This, he added, occurred in the early part (January/February) of 1967.  Id.  The Veteran also testified that he traveled on a secret spy plane as a uniformed security guard.  He added that in June 1967 he served as a check point entry guard for the "Blackbird, the SR71A," and in October 1967 he served as security for a radar-jamming plane.  See pages 13 and 14 of transcript.  The Veteran also testified that on January 28, 1968, during a routine air mission, the plane he was on was hit by enemy fire and was required to make a forced landing at Tan Son Nhut Air Base in Vietnam.  At that time the airplane underwent repairs.  See pages 15 and 16 of transcript.  He added that the base came under fire by seven full battalions of Vietnamese on January 30, 1968.  During this attack, he mentioned that a fellow airman from the 313th was shot and killed, near where he remained fighting the enemy for six or seven hours.  See page 17 of transcript.  He added that after this attack the Veteran testified he returned to Kedena Air Force Base where he requested to be removed from the security detail; he was then reassigned to the base police.  See page 19 of transcript.  The Veteran further testified that he was placed on the police detail about 15 to 20 days before the USS Pueblo was stolen by the North Koreans.  As a result, he was sent on a plane into Oscan, then into the DMZ zone.  Id.  

Post-service VA medical records currently on file, first dated in June 2006, include findings relating to variously-diagnosed psychiatric disorders.  A June 2006 history and physical note includes a diagnosis of depression.  The record also noted that the Veteran was "re-establishing care with VA.  Last here 7 years ago."  A July 2006 mental health assessment shows that the Veteran met the assessment for PTSD.  Bipolar disorder was also diagnosed.  The Veteran is shown to have informed the examiner that his base was attacked during the Tet Offensive at which time many people were killed.  A July 2006 progress note includes a diagnosis of PTSD due to combat experience.  An August 2006 outpatient record includes diagnoses of PTSD and bipolar disorder.  A September 2006 mental health physician note shows that the Veteran was accepted by "PCT" (PTSD Clinic therapy) for treatment of his combat-related PTSD.  A May 2009 letter from a clinical psychologist notes that the Veteran has been diagnosed with PTSD as a result of his military experience in Southeast Asia.  The Board notes that a diagnosis of PTSD by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with applicable criteria in the Diagnostic and Statistical Manual of Mental Disorders (DSM) as to both adequacy of symptomatology and sufficiency of in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Personnel records show that the Veteran served as an aerospace security guard with the 824th Air Police Squadron at Kadena Air Base in Okinawa from November 27, 1966, to June 3, 1968.  Service in Vietnam has not been verified.  

An August 2007 VA memorandum reflects that an RO JSRRC (U.S. Army Joint Service Records Research Center) coordinator determined that the Veteran's stressors could not be verified.  The memorandum stated that the information required to corroborate the claimed stressful events was insufficient to send to the JSRRC and/or was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

The Board notes that a denial of service connection for PTSD because of an unconfirmed stressor is improper unless the veteran has failed to provide the basic information required to conduct research, or the JSRRC, National Archives and Records Administration (NARA), or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.  If the JSRRC, NARA, or the Marine Corps requests a more specific description of the stressor in question, the veteran should immediately be asked to provide the necessary information.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  As above noted, the Veteran's statements concerning his claimed stressors are mostly dated subsequent to August 2007 (the same date of the RO JSRRC memorandum finding a lack of information required to corroborate stressors associated with a claim for service connection for PTSD).  Therefore, on remand, the RO should again attempt to verify the Veteran's alleged in-service stressors with the additional information provided by the Veteran, to include as part of the private medical psychiatric report received in June 2008, the Veteran's statements dated in December 2008, and his hearing testimony presented in May 2009.  

To this end, VA has a duty to provide a summary of his stressor statement to the JSRRC, and ask JSRRC to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  However, the Veteran also must detail specific information about his claimed stressors (to include more exact time frames during which these claimed stressors occurred) to facilitate the verification process.  

In addition to the conflicting diagnoses in this case, the Board notes that the examination reports are unclear regarding the nexus between PTSD, if any, and the stressors claimed.  Although a diagnosis of PTSD may have been given in this case, the requirements under the law to establish service connection for PTSD also include development of evidence to support that the stressful events he claims to have experienced in service actually occurred.  Thus, on remand, as noted, the RO should attempt to verify the alleged stressful events in this case, and, if the stressors are verified, VA should also obtain a medical opinion as to this relationship on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also observes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) considered a case in which the Board had denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.

The Board has reviewed the case at hand and notes that the fact pattern here is similar to that in Clemons.  Notably, while this claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with, as indicated in the medical records in the claims file, depression, bipolar disorder, and panic disorder with agoraphobia.

As in Clemons, these other diagnoses should be considered as part of the underlying claim in this case.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  While the April 2009 statement of the case (SOC) informed the Veteran of 38 C.F.R. §§ 3.303 and 3.304(f), the Board notes that service incurrence of certain chronic diseases, including psychoses, will be presumed if manifest to a degree of 10 percent or more within one year of separation from active service.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also again notes that a June 2006 VA history and physical outpatient treatment record showed that the Veteran was "re-establishing" care with VA, having last been seen "7 years ago" [1999].  The oldest VA medical evidence on file is shown to be dated in June 2006.  Review of the claims file also shows that the most recent VA outpatient treatment record on file is dated in March 2010.  As this case is being remanded, and pertinent to both claims now on appeal, copies of any available VA records dated from January 1999 to May 2006, and from April 2010 to the present, need to be obtained and incorporated in the claims file.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board is also mindful that of record is a Social Security Administration (SSA) data computer print out, showing a "Disability Onset Date" of May 22, 2001.  The Board takes notice that a printout providing a "Disability Onset Date" for a claimant constitutes evidence that a claimant is in receipt of SSA benefits based on disability.  Also on file, however, is a photocopy of a "VBA" (Veterans Benefits Administration) search request dated in January 2007, which seems to show that SSA informed VA that the Veteran was not in receipt of either Title II or Title XVI benefits.  The Board notes that SSA Title II benefits are essentially disability benefits, whereas Title XVI benefits are Supplemental Security Income (SSI).  Thus, the record includes conflicting evidence as to the question of whether or not the Veteran has in fact either applied for, or been granted or denied, benefits from SSA.  

There are several types of benefits administered by the SSA including age-related or retirement benefits, disability benefits, and SSI.  See 42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002).  Age-related or retirement benefits are based on a claimant's age and employment history.  In contrast, SSA disability benefits are based on a claimant's age, employment history, and disability while SSI benefits are based on age, disability, and income and resource limits.  Therefore, the SSA may have medical records regarding a veteran's disabilities whether he is in receipt of either disability or SSI benefits.  

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.") (Emphasis added).  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning both claims now before the Board on appeal, an effort should be made to clarify if records pertaining to the Veteran (either SSA or SSI), including decisions and medical records, are available.  

Also, as to the claim here seeking service connection for bilateral hearing loss, the Board notes that the Veteran was afforded a VA examination in July 2007 in connection with his claim for service connection.  An addendum was supplied in September 2007, by the examiner who conducted the July 2007 examination.  The examiner in July 2007 reviewed the claims file and performed a physical examination after which she stated that the Veteran had bilateral sensorineural hearing loss.  The examination report included audiometric findings, associated with testing preformed on July 18, 1966 (induction/enlistment), March 29, 1968, and July 6, 1970 (separation).  The examiner commented that, referring to the July 6, 1970, audiometric findings, at or near the time of the Veteran's discharge he was found to show normal hearing bilaterally.  She thereafter opined that it was "not likely" that the current hearing loss was due to military noise exposure.  The audiologist also found that "Tinnitus is consistent with noise exposure, and hearing loss bilaterally."  The Board parenthetically observes that the RO awarded service connection for tinnitus as part of a September 2007 rating decision.  As part of the addendum supplied in September 2007, the VA audiologist also noted that the Veteran was exposed to noise while in the service, in his capacity as serving as a policeman on and around aircraft.  

Concerning the notation of the July 18, 1966, in-service audiometric findings by the VA examiner in July and September 2007, the Board observes that, prior to November 1967, audiometric results were reported by the military in standards set forth by the American Standards Association (ASA).  Generally speaking, since November 1, 1967, the military began reporting audiometric results in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, audiometric results recorded prior to November 1, 1967, are presumed to have been reported using ASA standards unless the evidence shows otherwise.  For example, sometimes there is a notation on examination reports or audiometric cards for testing done prior to November 1967 that specifically shows that ISO-ANSI standards were used.  In this case, there is no such notation associated with the July 18, 1966, audiometric findings reported by the VA audiologist in 2007.  Therefore, the July 18, 1966, results recorded in this case are presumed to reflect ASA standards.  In other words, she did not convert the audiometric findings in order so that they would be suitable comparable to the findings reported on March 29, 1968, and July 6, 1970.  

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  The July 2007 VA examination also found him to have bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.

The Board also acknowledges that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Also, and of particular note, the Board further notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  

In this case, the July 2007 VA examiner, after acknowledging that the Veteran was exposed to military noise exposure (including combat noise, bombs, artillery, aircraft noise, and weapons), assessed the Veteran as having bilateral sensorineural hearing loss.  However, she opined that the Veteran's sensorineural hearing loss disorder was not "likely" due to his military noise exposure.  The VA examining audiologist seemed to have based her opinion solely on the fact that audiometric findings reported in conjunction with the Veteran's service discharge examination conducted on July 6, 1970, were within normal limits bilaterally.  She did not provide any explanation of that statement, nor did she elaborate on what audiometric results are normal associated with acoustic trauma.  It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a letter explaining, pursuant to 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for a psychiatric disorder, to include PTSD, depression, bipolar disorder, and panic disorder with agoraphobia.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.307 and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The AMC/RO should obtain any VA treatment records, dating from January 1999 to May 2006.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  The AMC/RO should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.

4.  The AMC/RO should take appropriate steps to contact the Veteran in order to obtain additional information or other specific details concerning the specific circumstances of any claimed service stressor.  This additional information should include any names or unit designations, dates and locations concerning the claimed stressors.  The Veteran also should be informed that he may provide other evidence to support his assertions.  

5.  The AMC/RO, after waiting an appropriate time period for the Veteran to respond, and even if the Veteran does not respond, should prepare of a summary report of the Veteran's claimed stressors.  These stressors are summarized as follows:

a.  The Veteran claims that he participated in "Blackbird Project ("SR-71A") air missions from Okinawa to Vietnam.  His DD Form 214 indicates that his last duty assignment and major command was "313 Scty Police Sq (TAC)."

b.  The Veteran claims that he guarded a plane during the Tet Offensive in Vietnam, while with the 377th Security Police.  

c.  The Veteran claims to have being stationed at Kadena Air Force Base in Okinawa, Japan, for a period of 16 months from November 26, 1966, to April 1, 1968, assigned to the 821st Combat Security Police Squadron.  He added that as part of this assignment he guarded two underground nuclear missile sites as well as storage for napalm, other nuclear weapons, and Agent Orange.  The Veteran also noted that during this time he was both shot at and discharged his own weapon.  

d.  The Veteran claims that in June 1967 he was recruited as a check point entry guard for the "SR-71A" ("Blackbird").  He asserts that in October 1967 he served as security for a radar jamming plane, flying in combat space every day, and, in so doing, coming under enemy fire.  He also specifically commented that on January 28, 1968, while on a routine mission, the plane he was on was hit by enemy fire causing a forced landing, at Tan Son Nhut Air Base in Vietnam.  He added that the Tet Offensive began two days later, and that while there sand bags were brought in to create a makeshift bunker.

e.  The Veteran claims that while at Tan Son Nhut Air Base, on January 31, 1968, the Air Base came under enemy attack where one airman was killed and he killed many enemy soldiers.  He added that the total assault lasted between eight and ten hours.  

f.  The Veteran claims that he was sent to the DMZ in Korea as a security member when the USS Pueblo was taken by North Korea on January 23, 1968.  

g.  The Veteran claims that while stationed at and serving as part of the 821st Combat Security Police Squadron Kadena Air Force Base in Okinawa (from November 26, 1966, to April 1, 1968), while on a night patrol he came under fire by enemy "infiltrators" and managed to kill two of them.  This occurred in the early (January/February) part of 1967.  

h.  The Veteran claims that following his plane being shot down, requiring a forced landing at Tan Son Nhut Air Base in Vietnam for the airplane to undergo repairs.  He claims that during this time the base came under fire by seven full battalions of Vietnamese on January 30, 1968.  During this attack, he claims that a fellow airman from the 313th was shot and killed, near where he remained fighting the enemy for six or seven hours. 

6.  The AMC/RO, after its review of the report sought in #5 above from the JSRRC, should prepare a report detailing the nature of any stressor, if any, which it has determined is corroborated by credible supporting evidence as having occurred.  If no stressor has been verified, the RO should so state in its report.  This report is then to be added to the claims folder.

7.  Thereafter, the AMC/RO should arrange for the Veteran to be scheduled for a VA examination in connection with his psychiatric disorder claim.  If a psychiatrist is not available to conduct the examination, an examination by a mental health professional qualified to conduct such an examination should be arranged.

The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, provide a diagnosis of any psychiatric disorders that are present, including PTSD.  If it is not possible to provide a specific diagnosis, so state.

b.  If a psychiatric disorder is found, state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that it is etiologically related to or began during the Veteran's active military service (July 1966 to July 1970), as opposed to its being due to some other factor or factors.

c.  If PTSD is found, state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's PTSD is the result of a verified stressful event(s) as determined by paragraph #6 above that the Veteran experienced during his active service, as opposed to its being due to some other factor or factors.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  Thereafter, the AMC/RO should refer the Veteran's claims folder to the July 2007 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss, to include sensorineural hearing loss, that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford, at 89.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, at 159.

The Veteran has contended that he had noise exposure in service.  In particular, he has asserted that he, including in his serving in a security role, as well as policeman, was exposed to various forms in acoustic traumatic during his military service, including combat noise and aircraft noise.  The Veteran service personnel records do list his military occupational specialty as a security policeman, and it should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  The examiner should also provide comment as to whether or not a "notch" (see Training letter 10-02) indicating noise-induced hearing loss was present in her review of the in-service audiograms.  In so commenting, the examiner is reminded that for this discussion the audiometric findings of July 18, 1966, in-service audiometric findings, presumed to have been reported using ASA standards, need be converted to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

10.  The AMC/RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

11.  Following any other indicated development, the AMC/RO should readjudicate the two appealed issues, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD, depression disorder, and anxiety disorder; and entitlement to service connection for bilateral hearing loss in light of all the evidence of record.  If the appeal is denied in any respect, the Veteran and his accredited representative should be provided a supplemental SOC (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

